Case: 18-60200      Document: 00514961186         Page: 1    Date Filed: 05/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-60200                             FILED
                                  Summary Calendar                       May 17, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
DAMARIS DEL CARMEN FLORES DE MUNDO,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 843 081


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Damaris Del Carmen Flores de Mundo, a native and citizen of El
Salvador, petitions for review of a decision of the Board of Immigration Appeals
(BIA). The BIA dismissed her appeal, affirming the order of the immigration
judge (IJ) that denied her requests for withholding of removal and relief under
the Convention Against Torture (CAT). Flores de Mundo contends that she
was entitled to withholding because she faces persecution for being a witness


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60200     Document: 00514961186     Page: 2   Date Filed: 05/17/2019


                                  No. 18-60200

to a gang crime. She also contests the determination that she failed to prove
that the Salvadoran government would acquiesce to her torture, as required
by the CAT.
      We generally review only the BIA’s decision. But if the IJ’s decision
affected the BIA’s, as it did in this case, we review it as well. Le v. Lynch, 819
F.3d 98, 104 (5th Cir. 2016). Issues of law are reviewed de novo. Id. at 103.
Factual findings are reviewed for substantial evidence, meaning reversal is
proper only if the evidence compels a contrary conclusion. Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006).
      The BIA held that Flores de Mundo did not meet her burden to prove
that she would suffer persecution in El Salvador “because of” a protected
ground. See 8 U.S.C. § 1231(b)(3)(A). More precisely, she had not shown that
her proffered protected class—“Young adult Salvadorian women from Puerto
El Triunfo who have been witness to crime activities by the MS-13 Gang”—
was sufficiently socially distinct to qualify as a “particular social group.” See
id.; Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786–87 (5th Cir. 2016). The
record does not compel the conclusion that Flores de Mundo’s society views
witnesses to MS-13’s crimes as “substantially different from anyone else in the
general population who resists [MS-13] or otherwise threatens their interests,”
so we uphold the BIA’s rejection of her claim for withholding of removal.
Hernandez-De La Cruz, 819 F.3d at 787.
      Although the CAT does not require a nexus between the prospects of
torture and a protected ground, it does require that the state would either
instigate or acquiesce to the torture. 8 C.F.R. §§ 208.16(c)(2), 218.18(a)(1). The
BIA upheld the IJ’s finding that Flores de Mundo had not proven this state
action element. The record evidence of police and government corruption vis-
à-vis the gangs in El Salvador does not compel a contrary finding because it



                                        2
    Case: 18-60200    Document: 00514961186       Page: 3   Date Filed: 05/17/2019


                                 No. 18-60200

does not speak conclusively to Flores de Mundo’s circumstances. See Morales
v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017).
      Finally, Flores de Mundo argues that the BIA committed legal error by
failing to address the IJ’s conclusion that the harm she suffered did not amount
to torture or persecution. But there was no need to review that part of the IJ’s
decision because the parts the BIA had already upheld meant that Flores de
Mundo was not entitled to relief on either of her claims.
      The petition for review is DENIED.




                                       3